UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7010



JEROME PARKS,

                                           Petitioner - Appellant,

          versus


RICK JACKSON,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-99-34-3-MU)


Submitted:   November 4, 1999          Decided:     November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Parks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Parks seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error.

     Our review reveals that counsel was not ineffective for fail-

ing to challenge Parks’ sentence or his indictment.    Under North

Carolina law, Parks’ sentence was properly enhanced because he had

a prior conviction for a Class 1 misdemeanor that was not a traffic

offense.   See N.C. Gen. Stat. § 15A-1340.14 (1997).    Parks’ in-

dictment clearly reflects that he was charged with two separate

counts in connection with his crime, and his written plea colloquy

reflects that he pled guilty to each count. Thus, counsel’s repre-

sentation was not deficient for failing to object.   See Strickland

v. Washington, 466 U.S. 668, 687-91 (1984).

     Accordingly, we deny a certificate of appealability and dis-

miss this appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2